                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Ramon Ponce
                                          Plaintiff,
v.                                                          Case No.: 1:19−cv−02908
                                                            Honorable Manish S. Shah
Tucson Federal Credit Union, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 17, 2019:


       MINUTE entry before the Honorable Manish S. Shah: The briefing schedule on
Tuscon Federal Credit Union's motion to dismiss [7] is as follows: plaintiff's response is
due 7/8/19; defendant's reply is due 7/22/19. A status hearing set is for 9/25/2019 at 9:30
a.m. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
